BURKE, P. J., dissenting: I concurred in the opinion. Since reading the petition for rehearing and again studying the briefs and authorities I have concluded that plaintiff stated a cause of action and that the judgment dismissing count one should be reversed and the cause remanded for further proceedings. Plaintiff seeks recovery on the basis that he was injured “by” an intoxicated person as interpreted by the judicial decisions setting forth the element of a “by” case. Under the reasoning in St. Clair v. Donvas, 21 Ill App2d 444, 158 NE2d 642, plaintiff is required to prove a chain of causal connection between the intoxication and the injury. This was the law prior to the 1955 amendment. There is a chain of causal connection between the serving of liquor to the four men in the various bars and the injuries to plaintiff. This chain can be shown to exist starting with the serving of liquor to the four men, which in turn led to their intoxication, which in turn caused them to become quarrelsome and to start the fight which led to the wounding of plaintiff. A jury of reasonable persons could find that the intoxication and fight caused the guard to pull the gun and fire at the men and inadvertently strike plaintiff. This evidence would establish a chain of causal connection between the intoxication and the injury which the courts have held to be necessary to show an injury “by” an intoxicated person under the Dram Shop Act. The actual damages need not be inflicted by the intoxicant in a “by” case. The cause of action can arise from an outside factor so long as plaintiff can prove causal connection between the intoxication and the injury. In the case at bar the actual damage was inflicted by the guard firing the bullet. This does not mean that plaintiff was not injured “by” an intoxicated person. From a study of the amendment and the decisions I am convinced that the 1955 amendment was not intended or designed to bar an action by a party injured under the circumstances in which the plaintiff suffered injury. The Dram Shop Act is to be liberally construed to the end that the health, safety and welfare of the People of the State shall be protected. That the owners of the lounge were sensitive to the probable aggressiveness of their customers is shown by their hiring an armed guard. They should not be allowed to escape liability on tbe theory that tbe injury was not actually inflicted by tbe intoxicant. Tbe spirit and intention of tbe General Assembly to protect innocent parties from tbe acts of drunkards is clearly expressed. If plaintiff was supporting a wife and family at tbe time be was shot, there is no doubt that they could recover for tbe loss of support, for Sec 135 states that an action shall lie for injuries to means of support, caused by an intoxicated person, or in consequence of tbe intoxication of any person. It would be inconsistent to rule that a man’s dependents can recover and that be, no matter bow innocent cannot recover. Tbe courts have consistently held that they will not interpret a statute so as to have absurd consequences result therefrom. Harding v. Albert, 373 Ill0 94, 25 NE2d 32.